Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 1 of 12




           EXHIBIT C
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 2 of 12




                                                                   6
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 3 of 12




                                                                   7
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 4 of 12




                                                                   8
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 5 of 12




                                                                   9
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 6 of 12




                                                                   10
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 7 of 12




                                                                   11
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 8 of 12




                                                                   12
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 9 of 12




                                                                   13
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 10 of 12




                                                                    14
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 11 of 12




                                                                    15
Case 1:19-cv-10796-DLC Document 56-3 Filed 01/15/20 Page 12 of 12




                                                                    16
